Citation Nr: 1403772	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  06-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability rating higher than 30 percent for right wrist (dominant) carpal tunnel syndrome.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran had active service from May 21, 1984, to August 23, 1984, and from October 1998 to April 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006 and May 2008 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas, which, respectively, denied entitlement to TDIU and continued a 10 percent disability rating for right wrist carpal tunnel syndrome.

A subsequent rating decision dated in May 2011 granted an increased disability rating of 30 percent for the service-connected for right wrist carpal tunnel syndrome.  A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993). Therefore, the claim for a higher disability rating remains on appeal.

This case was previously before the Board in May 2010, July 2012, and February 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellant's Post-Remand Brief has been submitted on behalf of the Veteran by his representative.  This, along with the remaining evidence contained in the Virtual VA paperless claims file, has been considered by the Board in adjudicating this matter. 

The issue of entitlement to TDIU is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Throughout the relevant appeals period, the Veteran's right wrist carpal tunnel syndrome has been characterized by no more than moderate incomplete paralysis of the median nerve with accompanying pain and limitation of function.


CONCLUSION OF LAW

The criteria for a disability rating higher than 30 percent for right wrist carpal tunnel syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.301, 4.1-4.7, 4.40, 4.45, 4.69, 4.124a, Diagnostic Code 8515 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In this instance, the Veteran's increased rating claim arises from an appeal of a reduction of benefits for right wrist carpal tunnel syndrome.  The decision reducing the disability rating in January 2008 and the May 2008 rating decision on appeal both explained the requirements for the applicable disability ratings and the type of evidence necessary to support the Veteran's claim.  

The Board acknowledges that due to the unusual appellate path followed in this case, complete notice was not issued prior to the determination on appeal.  However, fully compliant notice was issued in the rating decision on appeal and the claim was thereafter readjudicated in the May 2011 rating decision which rendered a partial grant of the benefit sought, as well as a subsequent communication by the agency of original jurisdiction in May 2010.  Accordingly, any timing deficiency has been appropriately cured.  Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including his recent submission regarding the accuracy of the VA examination report.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

In compliance with the Board's February 2013 remand, VA provided the Veteran with medical examinations in March and June 2013.  The Board has reviewed the Veteran's assertions regarding the accuracy and veracity of the VA examination report, which the Veteran described as relating to the March 2013 examination.  Notably, the RO ordered a second examination in June 2013 to be performed by a different VA provider.  Moreover, in adjudicating the matter, the Board has given specific consideration to the Veteran's assertions and to the report of his subjective symptoms at the time of the examinations.  In light of the concerns of both the Veteran and the RO with respect to the March 2013 VA examination report, it is not considered in the discussion below.  

The specific concerns cited by the Veteran in his August 2013 submission relate to the statements in the June 2013 examination report, although his challenges appear based on discrepancies with his own behavior in March 2013.  However, inasmuch as the June 2013 examination report is consistent with prior VA examination reports and there is no clinical record suggesting a significantly different disability picture with respect to the Veteran's right wrist carpal tunnel syndrome.  The June 2013 examination contained the relevant information needed to rate the disability.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed a thorough clinical evaluation, then offered an opinion as to the nature of the claimed disability, accompanied by a rationale.  The Board finds that another remand and additional delay of a determination in this matter would not be of benefit to the Veteran, for the reasons spelled out below, and therefore considers the June 2013 examination to be adequate for adjudicative purposes.  Thus VA has complied with the February 2013 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased disability ratings

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. 4.6 (2013).  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2013).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2013) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2013).  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated  functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Id.  Therefore, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2013).  

Carpal tunnel syndrome is rated under Diagnostic Code 8515, which addresses disabilities of the median nerve, and authorizes a 10 percent rating for mild incomplete paralysis.  For moderate incomplete paralysis, a 30 percent rating is authorized for the major extremity.  Severe incomplete paralysis warrants a 50 percent rating in the major extremity.  Where the evidence suggests that the Veteran has complete paralysis, a 70 percent rating is warranted for the major extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013).  Medical records indicate that the Veteran is right-hand dominant, meaning that the right hand is the major extremity.

Under Diagnostic Code 8515, "complete paralysis" of the median nerve is manifested by such symptomatology as: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree of impairment.  Id. 
After a careful review of the record and for reasons and bases expressed immediately below, the Board finds that the Veteran's lay statements and the medical records as a whole support a rating of 30 percent, but no more, for the entire appellate time period.

The Veteran's disability was previously rated at 50 percent  by right wrist carpal tunnel syndrome.  In a rating decision in August 2007, the Veteran was advised that his disability rating would be decreased to 10 percent effective March 2008 based on evidence of improvement in the disability.  As such, the appeals period at issue here began in April 2008, and the bulk of the relevant evidence is dated after that.  The one exception is the January 2007 VA examination which first indicated that the Veteran's disability had improved.

The January 2007 VA examination showed palmar flexion to 80 degrees with pain at 60 degrees, dorsiflexion to 70 degrees, and ulnar deviation to 45 degrees with pain at 30 degree and radial deviation to 20 degrees.  Phalen's, Tinel's and compression tests were all positive, although sensory test was normal.  There were no abnormalities on X-ray and the Veteran had strength of 3 out of 5 in the right hand.  The Veteran reported continual use of a wrist splint, with aggravation of pain during weather changes, pressure on the wrist, and gripping.  He had experienced episodes of locking and swelling and stiffness, but no subluxation or dislocation.  He reported being unemployed for the past 2 and a half years, but did not experience any functional impairment of the right hand and wrist which affected his daily activities.

A November 2007 private examination noted complaints of early synovitis in the right and left hands and wrists.  X-rays of both hands and wrists showed minimal soft tissue swelling and early degenerative changes in the intracarpal areas.  The Veteran reported pain almost constantly in the hands and wrists.  Neurological evaluation was normal with the exception of weakness in grip strength in the right hand.

A March 2008 VA examination of the peripheral nerves notes a diagnosis of right wrist carpal tunnel syndrome with median nerve involvement.  The Veteran reported pain and numbness continually in the right hand, thumb, and forearm, including the palmar and dorsal aspects of the wrist.  He used a brace daily and noted that his pain and stiffness were aggravated by cold weather and holding things.  Physical examination showed no evidence of muscle atrophy.  The Veteran complained of pain and withdrew from the examiner's touch, including during Phalen's, Tinel's, and compression tests.  He was not cooperative with range of motion testing.  X-rays of the right wrist showed no abnormality and the examiner noted that the symptomatology described by the Veteran was not consistent with a diagnosis of carpal tunnel syndrome.

An August 2008 VA examination noted the Veteran's report of constant aching in his right wrist, particularly in the palmar aspect, with crossing and locking of the index and middle finger.  He took hydrocodone for the pain, used heating pads, wore a wrist brace, and did regular wrist exercises.  He complained of pain, stiffness, swelling, and weakness which affected his daily activities.  Physical examination of both hands showed no evidence of atrophy.  Range of motion testing showed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, and radial deviation to 20 degrees.  Phalen's, Tinel's, and compression testing were all positive.  Electrodiagnostic testing showed no evidence of median, ulnar, or radial neuropathy in the right arm and yielded an essentially normal study.  The examiner noted that right wrist carpal tunnel syndrome was not found and that the Veteran's examination including range of motion was significantly different from the previous examination.

An October 2010 VA examination for other claimed disabilities showed normal reflexes, motor strength, and sensation in all extremities, with no loss of finger or thumb movement. 

On June 2013 VA examination, the Veteran's treatment history and complaints were considered.  Range of motion testing showed palmar flexion to 10 degrees and dorsiflexion/extension to 10 degrees with no objective evidence of painful motion noted by the examiner.  The examiner did not perform repetitive motion testing based on the Veteran's perceived lack of effort and incooperation.  The examiner noted that there was no evidence of atrophy which would result from lack of movement and no evidence of swelling, erythema or tenderness.  The examiner stated that the Veteran demonstrated greater movement in the right hand and wrist prior to range of motion testing with no evidence of discomfort.  (As noted above, the Veteran disputes this and asserts that any such movement would have involved his left hand rather than his right hand.)  Muscle strength testing, reflexes, and sensation were all normal and there was no evidence of ankylosis of the wrist.  Prior X-rays were reviewed and shown to be normal, as was prior EMG/NCV testing.  On neurological examination he reported symptoms including severe excruciating constant pain, mild dull intermittent pain, and severe paresthesias and numbness in the right wrist.  The examiner noted that the Veteran's carpal tunnel syndrome appeared to have largely resolved in recent years based on a lack of evidence of abnormalities on diagnostic testing.  The examiner noted a diagnosis of normal functioning of the median, ulnar, and radial nerves in both hands.

Based on the evidence discussed above, with particular emphasis on the Veteran's limited functioning and reports of pain, the Board finds that the currently assigned 30 percent disability rating is appropriate.  The evidence does not support a higher disability rating because the level of incomplete paralysis demonstrated is not severe.  Specifically, the Veteran has not demonstrated trophic changes, atrophy, impairment of movement of the thumb or fingers, impairment of pronation, inability to make a fist, or any evidence of "ape hand."  Rather the primary symptomatology is that of severe subjective pain, numbness, and paresthesias, as well as demonstration of significantly reduced range of motion on the most recent VA examination.  While these symptoms are consistent with moderate incomplete paralysis, especially when the severity and frequency of the Veteran's pain is considered, they do not rise to the level of a severe impairment of functioning.

The Board accepts that the Veteran has pain and associated functional limitation resulting from this disability.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board also accepts that many of the most critical aspects of carpal tunnel syndrome are based on the subjective symptoms he experiences.  That said, the medical evidence indicates that some measure of his pain may be due to factors other than his right wrist disability, based on the fact that his muscle strength, reflexes, and sensation are all normal and Phalen's and Tinel's signs were both negative.  In any case, neither the lay nor medical evidence reflects an overall functional equivalent impairment which is more than moderate, as required to warrant a higher rating for the disability.

In addition, no higher or alternative rating under a different Diagnostic Code can be applied.  Diagnostic Code 5214 (ankylosis of the wrist) is inapplicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move his right wrist, albeit with severe limitation of motion, so it is clearly not ankylosed.

As noted above, separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. at 262.

Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, and palmar flexion from 0 degrees to 80 degrees.  38 C.F.R. § 4.71, Plate I. 

Diagnostic Code 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major wrist; limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major wrist.  38 C.F.R. § 4.71a.

In this case, the Veteran's observed range of motion of the right wrist would not warrant a rating higher than 30 percent under Diagnostic Code 5215.  Moreover, as the current rating contemplates limitation of motion, a separate rating for the same symptomatology is not permissible.  See Esteban, 6 Vet. App. at 262. 

Degenerative arthritis, established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is warranted for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In this case, there is no evidence of degenerative arthritis of the right wrist and a separate rating under Diagnostic Code 5003 is not warranted, as such a rating would be for limitation of motion and, as discussed, the current rating contemplates painful motion. 

The Board also has considered whether a higher rating should be assigned under Diagnostic Codes 5307 or 5308.  In that regard, Muscle Groups VII and VIII encompass flexion and extension of wrist, respectively, as well as the movement of the fingers and thumb.  38 C.F.R. § 4.73, Diagnostic Codes 5307 and 5308.  However, a muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions.  38 C.F.R. § 4.55(a) (2013).  As a separate rating in this case would be for the same functions, a separate rating under Diagnostic Codes 5307 or 5308 is not warranted.

Additionally, the Board has considered the statements of the Veteran as to the extent of his current symptoms.  He is certainly competent to report that his symptoms are worse.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a claim for an increased schedular rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals. 

In short, the Veteran is not entitled to a disability rating greater than 30 percent for the right wrist disability under any neurological, orthopedic, or muscular Diagnostic Code.

Extra-schedular Consideration

Although the Board is precluded by regulation from assigning extraschedular ratings under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for a service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for carpal tunnel syndrome is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran has severe pain and constant numbness and paresthesias in his right hand, as well as restriction of motion due to pain; these are fully contemplated by the 30 percent disability rating assigned for moderate incomplete paralysis of the median nerve.  

Thus, the Veteran's current schedular rating is adequate to fully compensate him for the disability on appeal.  In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

ORDER

A disability rating higher than 30 percent for right wrist carpal tunnel syndrome is denied.
REMAND

The Veteran is also seeking entitlement to TDIU, an issue which was addressed in the prior remand.  The Veteran has multiple service-connected disabilities in addition to the right carpal tunnel syndrome addressed above, and many of these (lumbar spine, knees, rhinitis, and plantar fasciitis) appear to be on consideration for increased ratings by the RO/AMC.  As the determination reached with respect to these issues is inextricably intertwined with the question of entitlement to TDIU, that issue must again be remanded to allow for the completion of the development of those issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall adjudicate the outstanding claims on appeal for increased disability ratings, including those related to knee disabilities, a lumbar spine disability, rhinitis, and plantar fasciitis.  Any such adjudication should consider the functional impact of these disabilities and any affect on the ability to obtain and maintain substantially gainful employment.

2.  After these issues have been adjudicated, the RO/AMC shall adjudicate the issue of entitlement to a TDIU.  If necessary, a single examination or opinion should be obtained which addresses the combined effects of all of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  Any such adjudication should include the question of entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(a).
 
3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


